         Case 1:19-mj-02257-MBB Document 21 Filed 08/23/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       Case No. 19-mj-2257-MBB
                                              )
TANMAYA KABRA,                                )
                                              )
       Defendant.                             )

                    MOTION FOR LEAVE TO WITHDRAW APPEARANCE

       The undersigned Assistant United States Attorney respectfully requests leave to withdraw

his appearance in the above-captioned matter. In support of this request, the undersigned states that

the United States will continue to be represented in this matter by Assistant United States Attorney

Christopher Looney.

       WHEREFORE, the undersigned respectfully requests that the Court ALLOW this motion.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

       Dated: August 23, 2019                         /s/ Jordi de Llano
                                                  By: ____________________
                                                      Jordi de Llano
                                                      Assistant U.S. Attorney
         Case 1:19-mj-02257-MBB Document 21 Filed 08/23/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF), and paper
copies will be sent to those indicated as non-registered participants.


Dated: August 23, 2019                               /s/ Jordi de Llano
                                                     ________________
                                                     Assistant U.S. Attorney




                                                 2
